The issues presented by petition for injunction having become moot, the writ of error on refusal of injunction is dismissed.
                       No. 14469. APRIL 13, 1943.
This is an action seeking injunctive relief against R. H. Lawrence as superintendent of Georgia State Prison, *Page 683 
Louie Clark as State superintendent of farms, and H. E. Laramore, an employee of the Georgia State prison, and is before this court by bill of exceptions assigning error upon the trial court's refusal to grant injunction upon interlocutory hearing. Attorneys for defendants in error have filed a motion to dismiss the writ of error, alleging, that defendants Lawrence and Clark are not now occupying these official positions, the former having resigned, and the latter's term of appointment having expired by operation of law; that defendant Laramore was only an employee of the Georgia State prison, was not in authority, being subject to direction of Lawrence and Clark; and that because of these facts the issue involved had become moot. A rule nisi was issued by this court, and notice thereof duly given by mail to the attorneys for plaintiffs in error, calling their attention to the motion to dismiss, and ordering counsel for plaintiffs in error to show cause as to the truth of the allegations in the motion to dismiss, and why the bill of exceptions should not be dismissed for the aforesaid reasons. Since no response has been made to the rule, it will be presumed that the statements made in the motion to dismiss are true; and therefore the issues presented have become moot. The writ of error should be dismissed. Haygood v.Stone, 164 Ga. 734 (139 S.E. 426); Earle v. Muse,182 Ga. 492 (185 S.E. 799); Felker v. Malcolm, 187 Ga. 628
(1 S.E.2d 753).
Writ of error dismissed. All the Justices concur.